Exhibit 10.1

DEBENTURE PURCHASE AGREEMENT

This Debenture Purchase Agreement (this “Agreement”) is dated as of December 23,
2008, between FLO Corporation, a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

“12% Notes” means the 12% Senior Convertible Notes issued by the Company on or
about April 3, 2008, May 8, 2008 and May 21, 2008 to the 12% Note Holders.

“12% Note Holders” means each of the holders of the 12% Notes.

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.2.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Asset Sale” means the sale by the Company or any Subsidiary of any assets of
the Company or any Subsidiary.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.



--------------------------------------------------------------------------------

“Closing(s)” means the closing(s) of the purchase and sale of the Securities
pursuant to Section 2.1 and any reference to “Closing” or “Closings” shall be
construed to include the First Closing, the Optional Second Closing and the
Final Closing unless only one such closing is expressly referred to.

“Closing Dates” means, collectively, the First Closing Date, the Optional Second
Closing Date and the Final Closing Date.

“Closing Statement” means the Closing Statement in the form Annex A attached
hereto.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company Counsel” means DLA Piper LLP (US), with offices located at 701 Fifth
Avenue, Suite 7000, Seattle, Washington 98104.

“Debentures” means the 15% Senior Secured Original Issue Discount Debentures
due, subject to the terms therein, March 31, 2009, issued by the Company to the
Purchasers hereunder, in the form of Exhibit A attached hereto.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Final Closing” shall have the meaning set forth in Section 2.1.

“Final Closing Date” means the date of the Final Closing.

“First Closing” shall have the meaning set forth in Section 2.1.

“First Closing Date” means the date of the First Closing.

 

2



--------------------------------------------------------------------------------

“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(v).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Intercreditor and Subordination Agreement” means the Intercreditor and
Subordination Agreement, by and among, the Company, each Subsidiary and each
Non-Participating 12% Note Holder in favor of each of the Purchasers, attached
hereto as Exhibit E.

“Letter of Intent” means an executed letter of intent from at least one
prospective purchaser with respect to the Asset Sale, which letter of intent
(i) shall contemplate a transaction with gross cash proceeds equal to at least
$3 million and a target closing date no later than the two month anniversary of
the date of such letter of intent and (ii) be reasonably acceptable to
Purchasers holding at least 75% of the then outstanding principal amount of the
Debentures.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.16.

“Non-Participating 12% Note Holder” means any 12% Note Holder that is not a
Purchaser hereunder.

“Optional Second Closing” shall have the meaning set forth in Section 2.1.

“Optional Second Closing Date” means the date of the Optional Second Closing.

“Participating 12% Note Holder” means each of the 12% Note Holders that is also
a Purchaser hereunder.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

3



--------------------------------------------------------------------------------

“Principal Amount” means, as to each Purchaser, the amounts set forth opposite
such Purchaser’s name on Schedule A hereto next to the heading “Principal
Amount,” in United States Dollars, which shall equal such Purchaser’s
Subscription Amount multiplied by 1.1765.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.5.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit B attached hereto.

“Security Documents” shall mean the Security Agreement and any other documents
and filing required thereunder in order to grant the Purchasers a first priority
security interest in the assets of the Company and the Subsidiaries as provided
in the Security Agreement, including all UCC-1 filing receipts.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid in the First Closing, the Optional Second Closing and the Final Closing for
Debentures purchased hereunder as specified opposite such Purchaser’s name on
Schedule A hereto and below the headings “First Closing Subscription Amount”,
the “Optional Second Closing Subscription Amount” and “Final Closing
Subscription Amount” in United States dollars and in immediately available funds
and, as to each Purchaser hereunder that is a Participating 12% Note Holder,
through the cancellation of the outstanding principal amount plus accrued but
unpaid interest on such Purchaser’s 12% Note. As to each Purchaser, such
Purchaser’s cash Subscription Amount for each Closing shall be equal to such
Purchaser’s pro-rata portion of the aggregate cash Subscription Amount for the
applicable Closing (based on the initial principal amount of such Purchaser’s
12% Notes and the initial aggregate principal amount of all 12% Notes). Each
Purchaser’s cash Subscription Amount and Subscription Amount payable for each
Purchaser through the cancellation of its 12% Note at each Closing hereunder
shall be as set forth on Schedule A attached hereto.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

4



--------------------------------------------------------------------------------

“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchasers, in the form of Exhibit C attached
hereto.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” means this Agreement, the Debentures, the Security
Agreement, the Subsidiary Guarantee, all exhibits and schedules thereto and
hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, N.A., c/o Computershare,
Inc., the current transfer agent of the Company, with a mailing address of 350
Indiana Street, Suite 800, Golden, Colorado 80401 and a facsimile number of
(214) 343-4008, and any successor transfer agent of the Company.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Dates, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, Debentures for an
aggregate Subscription Amount of up to $7,239,639.48, up to $600,000 of which
shall represent Subscription Amounts payable in cash. Each Purchaser shall
deliver to the Company via wire transfer or a certified check of immediately
available funds equal to its cash Subscription Amount as to the applicable
Closing (as set forth on Schedule A hereto)) and the Company shall deliver to
each Purchaser its respective Debenture, as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at each Closing. As to each Purchaser, such
Purchaser’s cash Subscription Amount for each Closing shall be equal to such
Purchaser’s pro-rata portion of the aggregate cash Subscription Amount for the
applicable Closing (based on the initial principal amount of such Purchaser’s
12% Notes and the initial aggregate principal amount of all 12% Notes). The
Closings shall take place in multiple stages as set forth below (respectively,
the “First Closing”, the “Optional Second Closing” and the “Final Closing”).
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, each Closing shall occur at the offices of FWS or such other location as
the parties shall mutually agree.

(a) First Closing. The First Closing aggregate Subscription Amount shall be for
up to $1,809,909.87 (up to $150,000 of which shall represent Subscription
Amounts payable in cash) and shall occur on, or as soon as reasonably
practicable following, the date hereof.

 

5



--------------------------------------------------------------------------------

(b) Optional Second Closing. The Optional Second Closing aggregate Subscription
Amount shall be for up to $5,429,729.61 (up to $450,000 of which shall represent
Subscription Amounts payable in cash and subject to increase as described in
Section 2.3(b)(iv)) and shall occur at any time after the First Closing Date and
prior to the Final Closing Date, at the option of the Purchasers holding at
least 75% of the then outstanding principal amount of the Debentures and each
such participating Purchaser shall purchase up to such Purchaser’s pro-rata
share of the aggregate Subscription Amount of such Optional Second Closing.

(c) Final Closing. The Final Closing aggregate Subscription Amount shall be for
up to $5,429,729.61 minus the aggregate Subscription Amount of any Optional
Second Closing (up to $450,000 of which shall represent Subscription Amounts
payable in cash and subject to increase as described in Section 2.3(b)(iv)), and
shall occur on or prior to the earlier of (i) March 23, 2009, and (ii) the date
the Company shall have received at least one executed Letter of Intent and is
continuing negotiations with respect to the Letter of Intent in good faith,
provided that (i) the conditions set forth in Section 2.3 herein have been
satisfied and (ii) each Purchaser shall have delivered such Purchaser’s
Subscription Amount for the Final Closing to the Company.

2.2 Deliveries.

(d) On or prior to each Closing Date (except as otherwise specified), the
Company shall deliver or cause to be delivered to each Purchaser the following:

(i) as to the First Closing only, this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;

(iii) a Debenture (a “Series A Debenture”) with a principal amount equal to such
Purchaser’s Principal Amount (based on its cash Subscription Amount as to such
Closing), registered in the name of such Purchaser;

(iv) as to the First Closing only, a Debenture (a “Series B Debenture”) with a
principal amount equal to such Purchaser’s Subscription Amount under Column 5 on
Schedule A hereto multiplied by 1.1765, registered in the name of such
Purchaser;

(v) as to any Optional Second Closing or Final Closing, a Series B Debenture
with a principal amount equal to such Purchaser’s Subscription Amount under
Column 9 on Schedule A hereto multiplied by 1.1765, registered in the name of
such Purchaser; and

(vi) as to the First Closing only, the Security Agreement, duly executed by the
Company, along with all of the Security Documents, duly executed by the parties
thereto.

 

6



--------------------------------------------------------------------------------

(e) On or prior to each Closing Date (except as otherwise specified), each
Purchaser shall deliver or cause to be delivered to the Company the following:

(i) as to the First Closing only, this Agreement duly executed by such
Purchaser;

(ii) such Purchaser’s cash Subscription Amount as to the applicable Closing, by
wire transfer to the account as specified in writing by the Company; and

(iii) as to the First Closing only, the Security Agreement duly executed by such
Purchaser.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on each Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein),;

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to each Closing Date shall have been performed ; and

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein), and the Company shall deliver each Purchaser an
officer’s certificate with respect thereto;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to each Closing Date shall have been performed, and the
Company shall deliver each Purchaser an officer’s certificate with respect
thereto;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) as to the Optional Second Closing and Final Closing, the Company shall have
delivered each Purchaser an updated Schedule A, which reflects additional
interest that has accrued under such Purchaser’s 12% Note;

 

7



--------------------------------------------------------------------------------

(v) as to the Final Closing, such Closing shall occur on or before March 23,
2009;

(vi) as to the Final Closing, the Company shall have received at least one
executed Letter of Intent and is continuing negotiations with respect to the
Letter of Intent in good faith;

(vii) as of the applicable Closing Date, there shall have been no Material
Adverse Effect with respect to the Company since the date hereof;

(viii) from the date hereof to the applicable Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Debentures at the applicable
Closing; and

(ix) as to the Optional Second Closing Date and the Final Closing Date, the
Company shall have received the executed Intercreditor and Subordination
Agreement from each of the Non-Participating 12% Note Holders.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
as of the date hereof and as of the applicable Closing Date to each Purchaser:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

 

8



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith. Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Debentures and the
consummation by it to which it is a party of the other transactions contemplated
hereby and thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the

 

9



--------------------------------------------------------------------------------

creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
filings set forth on Schedule 3.1(e) hereto, if any (collectively, the “Required
Approvals”).

(f) Issuance of the Debentures. The Debentures are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.

(g) Capitalization. The capitalization of the Company as of the date hereof is
as set forth on Schedule 3.1(g), which Schedule 3.1(g) shall also include the
number of shares of Common Stock owned beneficially, and of record, by
Affiliates of the Company as of the date hereof. The Company has not issued any
capital stock since its most recently filed periodic report under the Exchange
Act, other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right granted by the Company to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Debentures, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Debentures will not obligate

 

10



--------------------------------------------------------------------------------

the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Company’s
registration statement on Form 10-SB, as amended, filed with the Commission,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice

 

11



--------------------------------------------------------------------------------

and (B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Debentures contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Debentures or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company. To the
knowledge of the Company there has not been, and there is not pending or
contemplated, any investigation by the Commission involving any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or

 

12



--------------------------------------------------------------------------------

any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(l) Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which, to its knowledge, the Company and the
Subsidiaries are in compliance.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so

 

13



--------------------------------------------------------------------------------

have could reasonably be expected to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of each Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined

 

14



--------------------------------------------------------------------------------

in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

(t) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Debentures and the Purchasers’ ownership of the Debentures.

(u) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, and except with respect
to information on the Disclosure Schedules hereto that was disclosed under a
written confidentiality agreement executed by the Purchasers that expressly
survives the Closing, the Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, when taken as a whole, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements

 

15



--------------------------------------------------------------------------------

made therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.
The Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

(v) Solvency. Except as set forth on Schedule 3.1(v)(i), the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the applicable Closing Date.
Schedule 3.1(v) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments, as well as the amounts and types of
any other outstanding liabilities (including the due dates thereof). For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (z) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

(w) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(x) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

16



--------------------------------------------------------------------------------

(y) Accountants. The Company’s accounting firm is set forth on Schedule 3.1(y)
of the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the year ending
December 31, 2008.

(z) Seniority. As of each Closing Date, no Indebtedness or other claim against
the Company is senior to the Debentures in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

(aa) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

(bb) Acknowledgment Regarding Purchasers’ Purchase of Debentures. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Debentures. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(cc) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

(dd) Equal Consideration. No consideration has been offered or paid to any
person to amend or consent to a waiver, modification, forbearance or otherwise
of any provision of any of the agreements between the Company and the 12% Note
Holders.

 

17



--------------------------------------------------------------------------------

(ee) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of each Closing Date to the Company as follows (unless as of a specific
date therein):

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
such Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b) Purchaser Status. At the time such Purchaser was offered the Debentures, it
was, and as of the date hereof it is: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

(c) No Conflicts. The execution, delivery and performance by such Purchaser of
the Transaction Documents to which it is a party and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become

 

18



--------------------------------------------------------------------------------

a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (i), (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations under
the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby, and including the Transaction Documents as exhibits thereto
(provided, however, the Company shall not be required to disclose any
information on the Disclosure Schedules hereto that was disclosed under a
written confidentiality agreement executed by the Purchasers that expressly
survives the Closing). By 8:30 a.m. (New York time) on the Trading Day
immediately following the consummation of each Closing, the Company shall file a
Current Report on Form 8-K disclosing the occurrence and material terms of such
Closing. The Company and each Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).

4.2 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Debentures under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

 

19



--------------------------------------------------------------------------------

4.3 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents (and,
except for information included on the Disclosure Schedules hereto that was
disclosed under a written confidentiality agreement executed by the Purchasers
that expressly survives the Closing), the Company covenants and agrees that
neither it, nor any other Person acting on its behalf, will provide any
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

4.4 Use of Proceeds. Except as set forth on Schedule 4.4 attached hereto, the
Company shall use the net proceeds from the sale of the Debentures hereunder for
working capital purposes and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock Equivalents or (c) the
settlement of any outstanding litigation.

4.5 Indemnification of Purchasers. Subject to the provisions of this
Section 4.5, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii)

 

20



--------------------------------------------------------------------------------

the Company has failed after a reasonable period of time to assume such defense
and to employ counsel or (iii) in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

4.6 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. Further, the Company shall not make any payment of
principal or interest on the Debentures in amounts which are disproportionate to
the respective principal amounts outstanding on the Debentures at any applicable
time. For clarification purposes, this provision constitutes a separate right
granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Debentures or
otherwise.

4.7 Asset Sale. Upon the consummation of the Asset Sale, the Company shall cause
the gross proceeds of such Asset Sale to be placed directly into an escrow
account by the purchaser in such transaction and distributed pursuant to the
terms of an escrow agreement entered into prior to such Asset Sale that reflects
the priorities and rankings set forth in the Debentures and the Intercreditor
and Subordination Agreement, the terms of which shall be acceptable to the
Purchasers.

4.8 Consent of the 12% Note Holders. In connection with the transactions
contemplated by the Transaction Documents, each of the 12% Note Holders hereby
consent to the issuance of the Debentures hereunder and consents that the
Debentures shall be senior to the 12% Notes.

4.9 Subsidiaries. As of the date of the First Closing, the Company does not have
any Subsidiaries. The Company hereby agrees that it shall immediately cause each
of its Subsidiaries formed or acquired on or subsequent to the date hereof and
prior to the date all Obligations (as defined in the Security Agreement) have
been indefeasibly satisfied in full, to become a party to the Security Agreement
and to execute and deliver each Purchaser the Subsidiary Guarantee.

4.10 Default. As of the date of this Agreement, the Company acknowledges that an
event of default exists and is continuing under the 12% Notes by virtue of its
failure to file its Form 10-Q for the quarter ended September 30, 2008 (the
“Existing Default”). Subject to the

 

21



--------------------------------------------------------------------------------

terms and conditions herein, and as partial consideration for the transactions
contemplated hereby, each Purchaser hereby waives, severally, and not jointly,
the Existing Default. Except as expressly set forth in this Agreement, nothing
herein shall be deemed a waiver, modification or amendment to any agreements
between the Company and the Purchasers.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the First Closing has not been consummated on or before
December 24, 2008; provided, however, that such termination will not affect the
right of any party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. At the First Closing, the Company has agreed to reimburse
Midsummer Capital, LLC (“Midsummer”) the non-accountable sum of $10,000 for its
legal fees and expenses, none of which has been paid prior to the Closing. The
Company shall deliver to each Purchaser, prior to the First Closing, a completed
and executed copy of the Closing Statement, attached hereto as Annex A. Except
as expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Debentures to the
Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

22



--------------------------------------------------------------------------------

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, by the Company
and the Purchasers holding at least 75% in interest of the Debentures then
outstanding. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Debentures, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Debentures, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding

 

23



--------------------------------------------------------------------------------

shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Debentures for the applicable statute of
limitations.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Replacement of Debentures. If any certificate or instrument evidencing any
Debentures is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Debentures.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such

 

24



--------------------------------------------------------------------------------

enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

5.16 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, Purchasers and their
respective counsel have chosen to communicate with the Company through FWS. FWS
does not represent all of the Purchasers but only Midsummer. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.

 

25



--------------------------------------------------------------------------------

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Debenture Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

FLO CORPORATION     Address for Notice:   By:  

 

    Fax:   Name:       Title:       With a copy to (which shall not constitute
notice):      

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO FLRP DEBENTURE PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Debenture Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

Email Address of Authorized Signatory:   

 

Facsimile Number of Authorized Signatory:   

 

Address for Notice of Purchaser:

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 

28



--------------------------------------------------------------------------------

Annex A

CLOSING STATEMENT

Pursuant to the attached Debenture Purchase Agreement, dated as of the date
hereto, the purchasers shall purchase Debentures from FLO Corporation, a
Delaware corporation (the “Company”) for an aggregate cash Subscription Amount
of up to $600,000. All funds will be wired into an account maintained by the
Company. All funds will be disbursed in accordance with this Closing Statement.

Disbursement Date: December 23, 2008

 

I. PURCHASE PRICE

       Gross Proceeds to be Received    $ 129,438

II. DISBURSEMENTS

       Feldman, Weinstein & Smith (counsel to Midsummer and deducted from
Midsummer’s cash Subscription Amount)    $ 10,000  

DLA Piper LLP (US)

   $ 25,000      $        $        $  

Total Amount Disbursed:

     $  

 

WIRE INSTRUCTIONS: To:  

 

To:  

 

 

29



--------------------------------------------------------------------------------

Schedule A

 

              FIRST CLOSING   OPTIONAL / FINAL CLOSING   TOTALS

Holder

  Original
Stated
Value of
12% Sr.
Convertible
Notes   %
Ownership     Cash
subscription
amount   Series A
Debenture
Principal
Amount   Other
Subscription
(25% of
principal
amount
plus
accrued
but unpaid
interest
under
12% Note)   Series B
Debenture
Principal
Amount   Cash
subscription
amount   Series A
Debenture
Principal
Amount   Other
Subscription
(75% of
principal
amount
plus
accrued
but unpaid
interest
under
12% Note)   Series B
Debenture
Principal
Amount   Cash
Subscription
Amount   Series A
Debenture
Principal
Amount

Midsummer Ventures, LP

  $ 1,750,000   24.5 %   $ 36,791   $ 43,283   470,895.83   553,995.10   $
110,373   $ 129,850   1,412,687.50   1,661,985.29   $ 147,163   $ 173,133

Enable Growth Partners LP

  $ 1,125,000   15.8 %   $ 23,651   $ 27,825   302,718.75   356,139.71   $
70,954   $ 83,475   908,156.25   1,068,419.12   $ 94,605   $ 111,300

Vicis Capital Master Fund

  $ 1,006,500   14.1 %   $ 21,160   $ 24,894   270,832.38   318,626.32   $
63,480   $ 74,682   812,497.13   955,878.97   $ 84,640   $ 99,576

SXJE LLC

  $ 1,000,000   14.0 %   $ 21,023   $ 24,733   271,916.67   319,901.96   $
63,070   $ 74,200   815,750.00   959,705.88   $ 84,093   $ 98,933

International Ram Associates LC

  $ 325,000   4.6 %   $ 6,833   $ 8,038   87,452.08   102,884.80   $ 20,498   $
24,115   262,356.25   308,654.41   $ 27,330   $ 32,153

Enable Opportunity Partners LP

  $ 225,000   3.2 %   $ 4,730   $ 5,565   60,543.75   71,227.94   $ 14,191   $
16,695   181,631.25   213,683.82   $ 18,921   $ 22,260

Forum Partners, a Partnership

  $ 219,015   3.1 %   $ 4,604   $ 5,417   59,005.26   69,417.96   $ 13,813   $
16,251   177,015.79   208,253.87   $ 18,418   $ 21,668

Pierce Diversified Strategy Master Fund LLC

  $ 150,000   2.1 %   $ 3,154   $ 3,710   40,362.50   47,485.29   $ 9,461   $
11,130   121,087.50   142,455.88   $ 12,614   $ 14,840

Crescent Capital

  $ 110,000   1.5 %   $ 2,313   $ 2,721   29,599.17   34,822.55   $ 6,938   $
8,162   88,797.50   104,467.65   $ 9,250   $ 10,883

Baci Associates, LLC

  $ 55,000   0.8 %   $ 1,156   $ 1,360   14,955.42   17,594.61   $ 3,469   $
4,081   44,866.25   52,783.82   $ 4,625   $ 5,441

Glenn L. Argenbright

  $ 50,905   0.7 %   $ 1,070   $ 1,259   13,825.19   16,264.93   $ 3,211   $
3,777   41,475.56   48,794.78   $ 4,281   $ 5,036

Harry Rosen IRA

  $ 50,000   0.7 %   $ 1,051   $ 1,237   13,400.00   15,764.71   $ 3,154   $
3,710   40,200.00   47,294.12   $ 4,205   $ 4,947

Kenneth Gaspar

  $ 25,000   0.4 %   $ 526   $ 618   6,727.08   7,914.22   $ 1,577   $ 1,855  
20,181.25   23,742.65   $ 2,102   $ 2,473

Kelda M. Sledz

  $ 25,000   0.4 %   $ 526   $ 618   6,727.08   7,914.22   $ 1,577   $ 1,855  
20,181.25   23,742.65   $ 2,102   $ 2,473

Demetrios Manthous

  $ 16,968   0.2 %   $ 357   $ 420   4,608.31   5,421.54   $ 1,070   $ 1,259  
13,824.92   16,264.61   $ 1,427   $ 1,679

John R. Cohagen

  $ 15,000   0.2 %   $ 315   $ 371   4,036.25   4,748.53   $ 946   $ 1,113  
12,108.75   14,245.59   $ 1,261   $ 1,484

Capital Placement Holdings, Inc. (Oyer)

  $ 8,484   0.1 %   $ 178   $ 210   2,304.15   2,710.77   $ 535   $ 630  
6,912.46   8,132.30   $ 713   $ 839                                            
                   

TOTAL Participation

  $ 6,156,872   86.3 %   $ 129,438   $ 152,280   1,659,909.87   1,952,835.14   $
388,314   $ 456,840   4,979,729.61   5,858,505.42   $ 517,752   $ 609,120      
                                                         



--------------------------------------------------------------------------------

Disclosure Schedules

These Disclosure Schedules set forth the disclosures and exceptions of FLO
Corporation, a Delaware corporation (the “Company”), to various sections of the
Debenture Purchase Agreement, dated as of December 23, 2008 (the “Agreement”),
by and among the Company and the Purchasers identified on the signature page to
the Agreement.

The section numbers in these Disclosure Schedules correspond to the section or
schedule numbers in the Agreement; provided, however, that any information
disclosed herein under any section or schedule number shall be deemed to be
disclosed and incorporated into any other paragraph, section or schedule number
under the Agreement where such disclosure would be appropriate or applicable.
Any terms defined in the Agreement shall have the same meaning when used in
these Disclosure Schedules as when used in the Agreement unless the context
otherwise requires.



--------------------------------------------------------------------------------

Schedule 3.1(a) Subsidiaries

The Company has no subsidiaries.

Schedule 3.1(d) No Conflicts

Pursuant to that certain Note and Warrant Purchase Agreement, dated as of
April 3, 2008, May 8, 2008 and May 21, 2008 (the “Note Purchase Agreement”) by
and among the Company and the purchasers listed on Exhibit A thereto (the
“Purchasers”), the Company shall not issue any securities that rank pari passu
or senior to the Company’s 12% Senior Convertible Promissory Notes (the “12%
Notes”) without the prior written consent of at least seventy-five percent
(75%) of the principal amount of the 12% Notes outstanding at such time. The
Company has obtained the consent of at least seventy-five percent of the
principal amount of the 12% Notes to issue the Debentures.

Pursuant to the Note Purchase Agreement, until April 3, 2009, upon any issuance
by the Company of Common Stock, Common Stock Equivalents, Indebtedness (as such
terms are defined in the Note Purchase Agreement) (or a combination of units
thereof) (a “Subsequent Financing”), each Purchaser (as such term is defined in
the Note Purchase Agreement) shall have the right to participate in up to an
amount of the Subsequent Financing equal to 50% of the Subsequent Financing on
the same terms, conditions and price provided for in the Subsequent Financing
and in accordance with the procedures set forth in the Note Purchase Agreement.

Schedule 3.1(e) Filings, Consents and Approvals

 

  •  

See disclosure under Schedule 3.1(d).

 

  •  

All state and federal filings required under Regulation D promulgated under the
Securities Act of 1933, as amended.

 

  •  

All filings required under the Exchange Act of 1934, as amended.

 

  •  

Pursuant to the Note Purchase Agreement, no provision of the Note Purchase
Agreement may be waived or amended other than by a written instrument signed by
the Company and the Purchasers holding at least a majority of the principal
amount of the 12% Notes then held by the Purchasers.

Schedule 3.1(g) Capitalization

As of the date of the Agreement, the Company’s authorized capital stock consists
of the following:

 

  •  

100,000,000 shares of Common Stock; and

 

  •  

15,000,000 shares of preferred stock, 2,000 of which are designated as Series A
Preferred Stock and 5,000 of which are designated as Series B Preferred Stock.



--------------------------------------------------------------------------------

As of the date of the Agreement, the Company’s issued and outstanding shares of
capital stock consist of the following:

 

  •  

2,784,649 shares of Common Stock; and

 

  •  

1,519.9994 shares of Series B Preferred Stock.

As of the date of the Agreement, the following outstanding securities are
convertible into or exchangeable for shares of the Company’s Common Stock:

 

  •  

Equity awards pursuant to the Company’s 2007 Equity Incentive Plan for 175,000
restricted shares of Common Stock;

 

  •  

12% Notes convertible into 9,370,640 shares of Common Stock;

 

  •  

Warrants issued to placement agents (the “Placement Agent Warrants”) to purchase
3,683,541 shares of Common Stock;

 

  •  

Series A-1 Warrants (the “Series A-1 Warrants”) to purchase 2,965,811 shares of
Common Stock;

 

  •  

Series A-2 Warrants (the “Series A-2 Warrants”) to purchase 2,965,811 shares of
Common Stock;

 

  •  

Note Warrants (the “Note Warrants”) to purchase 8,918,661 shares of Common
Stock;

 

  •  

Short-Term Warrants (the “Short-Term Warrants” and together with the Placement
Agent Warrants, Series A-1 Warrant, Series A-2 Warrants and Note Warrants, the
“Warrants”) to purchase 7,134,932 shares of Common Stock; and

 

  •  

1,519.9994 shares of Series B Preferred Stock convertible into 19,884,647 shares
of Common Stock.

Pursuant to that certain Registration Rights Agreement, dated as of July 3,
2007, and filed with the Securities and Exchange Commission on October 5, 2007,
as Exhibit 4.1 to the Company’s registration statement on Form 10-SB, the
Company agreed to file a registration statement covering the resale of the
shares of Common Stock issuable upon exercise of the Placement Agent Warrants,
the Series A-1 Warrants and the Series A-2 Warrants.

Pursuant to the terms of the Series B Preferred Stock and the Warrants, the
Company may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company under certain circumstances. The Company is not obligated
to issue additional shares of capital stock of the Company to the holders of the
Series B Preferred Stock and Warrants in connection with the issuance of the
Debentures.



--------------------------------------------------------------------------------

Pursuant to that certain Sponsorship Agreement, dated July 21, 2008, among WFI
Stadium, Inc., Pro-Football, Inc., d/b/a/ the Washington Redskins (collectively,
the “Washington Redskins”), and the Company, the Company agreed to issue 400,000
shares of Common Stock to the Washington Redskins’s designated entity, which
share have not been issued.

Schedule 3.1(h) SEC Reports; Financial Statements

The Company has not filed its Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2008.

Schedule 3.1(i) Material Changes; Undisclosed Events, Liabilities or
Developments

See disclosure under Schedule 3.1(h).

See disclosure under Schedule 3.1(v).

See disclosure under Schedule 3.1(y).

Since June 30, 2008, the Company has not disclosed its liabilities required to
be reflected in the Company’s financial statements pursuant to GAAP or disclosed
in filings made with the Commission.

The Company has incurred unpaid fees of approximately $1.3 million for
accounting and audit services performed by BDO Seidman, LLP and for legal
services performed by DLA Piper LLP (US).

Schedule 3.1(j) Litigation

The Company is in receipt of a notice dated October 21, 2008, from the attorneys
for Hospital Shared Services, Inc., requesting immediate payment of the
outstanding amount of $249,884.80 for staffing services provided at the
Reno-Tahoe International Airport.

Schedule 3.1(k) Labor Relations

The Company may owe amounts for wages to its employees.

Schedule 3.1(l) Compliance

See disclosure under Schedule 3.1(h).

See disclosure under Schedule 3.1(i).

Pursuant to the 12% Notes, an Event of Default under the 12% Notes may have
occurred if default shall be made in the performance or observance of any
material covenant, condition or agreement contained in the Note Purchase
Agreement or any other Transaction Documents (as defined in the 12% Notes) which
is not covered by any other provisions of Section 2.1 of the 12% Notes,
including Sections 3.2 (Registration and Listing), 3.9 (Reporting Status) and
3.19



--------------------------------------------------------------------------------

(Participation in Future Financing) of the Note Purchase Agreement, and such
default is not fully cured within five (5) business days after the Holder
delivers written notice to the Company of the occurrence thereof.

Pursuant to that certain promissory note, dated May 8, 2008, issued by the
Company to Unisys Corporation in the principal amount of $1.0 million (the
“Unisys Note”), an Event of Default under the Unisys Note shall have occurred if
the Company shall generally not pay its debts as such debts become due. The
Company has not received written notice of an Event of Default under the Unisys
Note.

Schedule 3.1(v) Solvency

The Unisys Note, principal amount of $1.0 million, is due August 8, 2009 and
accrues interest at 12% per annum.

The 12% Notes, aggregate principal amount of $7.1 million, are due in April and
May 2010 and accrue interest at 12% per annum.

See disclosure under Schedule 3.1(i).

Schedule 3.1(v)(i)

See disclosure under Schedule 3.1(i).

See disclosure under Schedule 3.1(j).

See disclosure under Schedule 3.1(l).

Schedule 3.1(y) Accountants

The Company’s accounting firm is BDO Seidman, LLP.

See disclosure under Schedule 3.1(i).

BDO Seidman, LLP has advised the Company that it will not (i) consent to the
inclusion of its reports related to the Company’s financial statements in the
Company’s SEC Reports or (ii) express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the year ending
December 31, 2008, until such outstanding fees have been paid.

Schedule 3.1(z) Seniority

As noted in the disclosure under Schedule 3.1(d) above, pursuant to the Note
Purchase Agreement, the Company shall not issue any securities that rank pari
passu or senior to the 12% Notes without the prior written consent of at least
seventy-five percent (75%) of the principal amount of the 12% Notes outstanding
at such time. The Company has obtained the consent of at least seventy-five
percent of the principal amount of the 12% Notes to issue the Debentures.



--------------------------------------------------------------------------------

Schedule 3.1(aa) No Disagreements with Accountants and Lawyers

See disclosure under Schedule 3.1(i).

See disclosure under Schedule 3.1(y).

Schedule 3.1(ee) Listing and Maintenance Requirements

See disclosure under Schedule 3.1(h).

Schedule 4.4 Use of Proceeds

In addition to general corporate and working capital purposes, the Company
intends to use the proceeds from the sale of the Debentures to pay outstanding
accounts payable.